Matter of Leilany R. (Kicha C.) (2019 NY Slip Op 04296)





Matter of Leilany R. (Kicha C.)


2019 NY Slip Op 04296


Decided on May 30, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 30, 2019

Sweeny, J.P., Renwick, Manzanet-Daniels, Tom, Oing, JJ.


9503

[*1]In re Leilany R., and Others, Dependent Children Under the Age of Eighteen Years, etc., Kicha C., Respondent-Appellant, Administration for Children's Services, Petitioner-Respondent.


The Law Offices of Salihah R. Denman, PLLC, Harrison (Salihah R. Denman of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Jeremy W. Shweder of counsel), for respondent.
Dawne A. Mitchell, The Legal Aid Society, New York (Patricia Colella of counsel), attorney for the children.

Order, Family Court, Bronx County (Michael R. Milsap, J.), entered on or about June 8, 2018, which denied respondent mother's motion to modify an order of disposition finding educational neglect, unanimously affirmed, without costs.
The court providently exercised its discretion in denying the mother's motion to vacate the order finding educational neglect, pursuant to Family Court Act § 1061, for failure to demonstrate that the relief sought promoted the best interests of
the children (see Matter of Frankie S. [Katiria Y.], 155 AD3d 559 [1st Dept 2017]). The mother never requested a hearing, nor was one warranted (id.). The submissions and supporting documentation showed that the mother failed to ensure that the children attended school regularly and timely during the supervisory period prior to the court's determination of her motion.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 30, 2019
CLERK